Title: To Thomas Jefferson from Francis Taylor, 1 June 1781
From: Taylor, Francis
To: Jefferson, Thomas


        
          Sir
          Winchester June 1st. 1781.
        
        I wrote you the Sixteenth and Twenty sixth of May, and mentioned in both letters, that a board of Officers had sat and were of opinion that most of the soldiers of the Regiment of Guards were  entitled to discharges. There are only one Corporal and four privates left, a Fifer having received his discharge on the opinion of a Court martial since, and a soldier for being in an ill state of health.
        In each of those letters were inclosed a Return of the Regiment, and I hoped to have been favoured with an answer by this time and orders to discharge the Officers and Soldiers left; who can be of but little service, as they are so few, and I did not think myself authorised to discharge them without your orders. The Officers are very desirous to go home, having no expectation to be continued in service. I beg that a messenger may be sent to inform me what to do. I am Sir, with great respect Your most obedt. humble servant,
        
          Fra Taylor
        
      